Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147435 & (10)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  THEODORE M. BELL,                                                                                                  Justices
           Plaintiff,
  v                                                                SC: 147435
                                                                   AGC: 2122-11
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

       On order of the Court, the motion for leave to amend and to add to the record is
  GRANTED. The complaint for superintending control is considered, and relief is
  DENIED, because the Court is not persuaded that it should grant the requested relief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
         s1216
                                                                              Clerk